Citation Nr: 1619256	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial rating in excess of 20 percent for bilateral gout, with gout of the bilateral first metatarsophalangeal joints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to December 2007. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Des Moines, Iowa has subsequently taken jurisdiction of the case. 

In April 2010, the Veteran requested a Board video conference hearing.  The file contains a February 2011 Report of Contact, verifying that the Veteran had been contacted and documenting that he no longer wanted any type of Board hearing.

In December 2013, the Board remanded these matters for additional development.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
	
The issues of entitlement to higher ratings for peripheral neuropathy of the right and the left lower extremities and for diabetes mellitus have been raised by the record in an April 2016 application for VA disability compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).





FINDINGS OF FACT

1.  Since the January 1, 2008 effective date of the grant of service connection, the Veteran's hypertension was not manifested by diastolic pressure readings predominantly 100 or more or systolic pressure readings predominantly 160 or more; and, the record does not reflects a past history of diastolic pressure predominantly 100 or more.

2.  Since the January 1, 2008 effective date of the grant of service connection, the Veteran's service-connected erectile dysfunction has not been manifested by penile deformity.

3.  The Veteran's erectile dysfunction results in loss of use of a creative organ. 

4.  Since the January 1, 2008 effective date of the grant of service connection, the Veteran's GERD was characterized by pyrosis and epigastric distress, but these symptoms were not accompanied by substernal or arm or shoulder pain and were not productive of considerable impairment of health.  His GERD symptoms have been controlled by medication and have been stable since the effective date of the grant of service connection.

5.  Since the January 1, 2008 effective date of the grant of service connection, the Veteran's service-connected bilateral gout, with gout of the bilateral first metatarsophalangeal joints, has not resulted in a symptom combination productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more times a year.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7346 (2015).

2.  The criteria for an initial compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2015).

3.  The criteria for a separate award of special monthly compensation (SMC) based on loss of use of a creative organ have been met. 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2015). 

4.  The criteria for an initial 10 percent rating, but not higher, for GERD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.114, Diagnostic Code 7346 (2015).

5.  The criteria for an initial rating in excess of 20 percent for bilateral gout, with gout of the bilateral first metatarsophalangeal joints, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4 .71a Diagnostic Codes 5002, 5017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran received notification through a December 2010 notice letter, prior to the adjudication in the most recent April 2014 supplemental statement of the case.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


Hypertension

The Veteran's hypertension is rated 0 percent under the criteria for rating hypertensive vascular disease.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). Diagnostic Code 7101 provides a 10 percent rating for evidence showing diastolic pressure of predominately 100 or more, or; systolic pressure of predominately 160 or more; or as a minimum rating for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is provided for evidence of diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is provided for evidence of diastolic pressure of predominantly 120 or more.  A 60 percent rating is provided for evidence of diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

A five day blood pressure check performed in January and February 2001 revealed blood pressure readings ranging from 159/89 to 129/63.  A February 2001 record notes blood pressure of 130/80.  He was assessed with hypertension, mild, new onset.  Lisinopril was prescribed.    On October 2002, his blood pressure was 145/93.  

A February 2003 STR reflects that the Veteran's primary history was hypertension, formerly treated with Propranolol (not on current medication).   His blood pressure was 135/86. 

A July 2004 medical evaluation board report reflects that the Veteran's blood pressure was 125/71.  It was noted that the Veteran had a history of diastolic hypertension that was not currently treated.  November 2004 blood pressure was 134/81.  A May 2006 record notes blood pressure of 147/93.  

A February 2007 report of medical history reflects that the Veteran reported high blood pressure, noted as blood pressure higher than normal.  An examiner noted increased blood pressure.   A February 2007 medical examination report reflects a blood pressure reading of 127/80.  

An October 2007 VA examination report reflects that the Veteran stated he was given a diagnosis of hypertension around 2000.  It was controlled by Lisinopril.  Current blood pressure readings of 139/83, 148/98, and 129/81.  He was diagnosed with hypertension.  
 
A July 2008 clinical evaluation report reflects that Veteran's blood pressure was 122/88.

In a July 2008 statement, the Veteran asserted that his current hypertension medication was increased due to blood pressure readings consistently over 180/100. 

A February 2009 VA medical record notes that the Veteran's hypertension is at goal.  His blood pressure was 116/78.  He was taking Lisinopril and Metoprolol.  

A December 2013 VA hypertension examination report reflected blood pressure readings of 120/80 and 116/76.  The Veteran reported his blood pressure readings were running good at home.  He reported taking continued medication of hypertension noted as Lisinopril.   It was noted that the Veteran did not have a history of diastolic BP elevation to predominantly 100 or more.  The examiner noted that the hypertension did not impact the ability to work.  The examiner opined that the Veteran's hypertension, GERD, and ankle condition (also claimed as gout) all seemed to be stable since 2008, based on a review of the record, test results, and history provided by Veteran and physical examination.  

In this case, the Veteran's medical records contain numerous blood pressure readings, but none indicate diastolic pressure of 100 or more or systolic pressure predominately 160 or more.

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for hypertension.  Since the effective date of the grant of service connection, the Veteran's hypertension was not manifested by diastolic pressure readings predominantly 100 or more or systolic pressure readings predominantly 160 or more.  In addition, while the medical evidence shows that the Veteran has been prescribed medication for his hypertension, the record does not reflects a past history of diastolic pressure predominantly 100 or more.  Thus, the above clinical findings do not more nearly reflect the criteria for an initial compensable rating. Accordingly, the claim is denied.  As the evidence of record is not in equipoise, there is no doubt to resolve.  38 C.F.R. § 3.102.

Erectile Dysfunction

The Veteran is assigned an initial noncompensable rating for erectile dysfunction pursuant to 38 C.F.R. § 4.155(b), Diagnostic Code 7522 (2015).

Erectile dysfunction is not specifically listed in the rating schedule.  The most closely aligned criteria for the disability is found in Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2015).  A footnote to this diagnostic code indicates that claims for penis deformities should be reviewed for entitlement to special monthly compensation (SMC).  See 38 U.S.C.A. §§ 1114(k)  (West 2014); 38 C.F.R. § 3.350(k) (2015).  SMC is payable for anatomical loss or loss of use of a creative organ.  Id.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In this case, that means that, for the compensable rating to be assigned, the medical evidence must confirm deformity of the penis. 

Here, the Veteran contends that his erectile dysfunction and the resulting sexual difficulties warrant a compensable rating.  He asserts that he is unable to maintain an erection on a consistent bases (see July 2008 statement).  However, in this case, the medical evidence in the file simply does not indicate any deformity so as to entitle the Veteran to a compensable rating for his service-connected erectile dysfunction.  Moreover,  a VA examination performed in October 2007 showed normal genitalia.  The Board notes that while the Veteran was afforded a December 2013 VA examination, he was not examined per his request.  The Veteran did report normal anatomy with no penile deformity or abnormality.  

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the genitourinary system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.115a , 4.115b, Diagnostic Codes 7500-7542 (2015).

Thus, the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for erectile dysfunction.  As such, the "benefit-of-the-doubt" rule is inapplicable, and his claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

However, SMC is warranted if a veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The VA Adjudication Procedure Manual specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Blocks b, c (August 3, 2009). 

The Veteran has been granted service connection for erectile dysfunction. Therefore, the Board finds that entitlement to a separate award of  SMC based on loss of use of a creative organ is warranted.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 


GERD

The February 2008 rating decision granted service connection and assigned an initial 0 percent rating for GERD, pursuant to 38 C.F.R. § 4.114 , Diagnostic Code 7346 (2013). As there is no Diagnostic Code for GERD, the RO has rated GERD analogous to hiatal hernia under Diagnostic Code 7346. The Board notes that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20  (2013). 

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent rating, of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 , Diagnostic Code 7346 (2015). 

The rating schedule does not provide a 0 percent rating for hiatal hernia.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

A February 2003 STR reflects that the Veteran was taking Aciphex daily for GERD.

A February 2007 report of medical history reflects that the Veteran complained of frequent indigestion or heartburn.  The examiner noted that the Veteran was taking Aciphex for GERD and that it was controlled. 

An October 2007 VA examination report reflects that the Veteran had dyspeptic  symptoms associated with his GERD.  

In a July 2008 statement, the Veteran asserted that even on medication he experiences pyrosis on an almost daily basis along with epigastria distress.  He stated that he continuously wakes up throughout the night with pain in his abdomen.  

A June 2013 VA medical record notes that the Veteran denied persistent heartburn complaints on Prilosec.  He was assessed with GERD, controlled, continue medications.

A December 2013 VA esophageal condition examination report reflects that the Veteran stated that as long as he takes his medication, he feels good.  Denies any melena and no history of anemia.  Once every six months he feels heart burn.  Overall, his GERD symptoms have been stable since 2008.  The examiner found that the Veteran did not have any signs of symptoms due to his GERD and his GERD did not impact his ability to work.  The examiner opined that the Veteran's GERD seems to be stable since 2008, based on a review of the record, test results, and history provided by Veteran and physical examination.  

In this case, in a July 2008 statement, the Veteran reported that even on medication he experienced pyrosis on an almost daily basis along with epigastric distress.  Thus, there is evidence of two or more of the symptoms of GERD under DC 7346.  Accordingly, an initial 10 percent disability rating should be assigned. To that extent, the appeal is granted. 

However, the Board finds that level of impairment does not meet the criteria for a 30 percent rating under the applicable Diagnostic Codes.  The Veteran has never been found to have persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  Significantly, the Veteran has indicated that he has not had any GERD symptoms when taking his medication.  Moreover, the December 2013 VA examiner opined that the Veteran's GERD seems to be stable since 2008, based on a review of the record, test results, and history provided by Veteran and physical examination.  Therefore, the Board finds that the Veteran's GERD disability picture does not meet the criteria for the next higher 30 percent ratings under Diagnostic Code 7346.

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected GERD.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that higher evaluation under Diagnostic Code 7308 is not warranted as there is no evidence of weight loss and the Veteran denied weight changes at the March 2006 VA examination.  The Board also finds that there was no period since the effective date of the grant of service connection during which the Veteran's GERD more nearly approximated the criteria for a rating higher than 10 percent.  

Gout, Bilateral Ankles

The Veteran's service-connected gout disability is to be rated by analogy to rheumatoid (atrophic) arthritis.  In that regard, the initial 20 percent rating in effect contemplates the presence of an active process characterized by 1 or 2 exacerbations a year in a well-establish diagnosis.  An increase, which is to say, a 40 percent rating, would require an active process characterized by symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more time a year.  38 C.F.R. § 4.71a  and Part 4, Diagnostic Codes 5002, 5017 (2015).

A February 2007 report of medical history reflects that an examiner found the Veteran had a gout attack 10 days earlier.  

An October 2007 VA examination report reflects that the Veteran was not taking Allopurinol.  The affected joints were the bilateral first toe and ankle.  Pain is intermittent.  He has stiffness, swelling, heat, redness, and fatigability.  No instability, locking, lack of endurance, incoordination, numbness or tingling, or constitutional symptoms.  His flare ups are a 9-10 out of 10, that last five to seven days and occur two times a year that are relieved by rest.  There is no limitation of his ability to perform daily functional activities or perform his current job and he does not have incapacitating episodes.  The joint is not painful on range of motion except during flares.  Range of motion testing revealed dorsiflexion 20 of 20 degrees, plantar flexion 45 of 45 degrees, inversion 30 of 30 degrees and eversion 20 of 20 degrees, of the bilateral ankles.   He was diagnosed with gout affecting the bilateral first MTP and ankles.  

In a July 2008 statement, the Veteran asserted he had experienced over eight attacks in the past three years and was taking two medications to prevent further attacks.  At present, he was experiencing attacks of one per every three month and this condition caused him to miss work (three times since December 2007).   The most recent attack was during the current month.  

A February 2009 VA medical record notes that the Veteran had a bad Gout attack on July 4, 2008.  Allopurinol was started at his last visit.  An August 2011 VA medical record reflects that the Veteran reported having Gout attacks every three months.  A June 2013 VA medical record notes that the Veteran was assessed with Gout, stable elevated uric acid.  Uroloic continued and he has Colchicine for acute use.  An October 2013 VA pharmacy record notes that the Veteran was prescribed Colchicine medication for acute gout attacks.

A December 2013 VA ankle examination report reflects that the Veteran has ankle pain and swelling and gout flare ups, bilaterally.  Per history, his gout attacks every six to eight weeks for the past five years.  Progressively is getting worse.  The symptoms are swelling in the ankles and first toes, left greater than right.  He takes Colchine during flare-ups which helps.  Symptoms last for two to three days.  He had a recent flare up two weeks ago, left ankle.  Prior to that, in October he had a recent attack of the right first MTP.  Recent uric acid in June 2013 was 10.  He denied any recent exacerbation.  Range of motion testing was normal, with no objective evidence of painful motion, no change every repetitive motion. He did not have localized tenderness or pain on palpation.  Examiner stated that both feet and ankles were normal on present examination.  The examiner opined that the Veteran's ankle condition (also claimed as gout) seemed to be stable since 2008, based on a review of the record, test results, and history provided by Veteran and physical examination.  

In this case, the Veteran's service-connected gout disability is not productive of any limitation of joint movement.  Moreover, there was no evidence of any joint deformity attributable to the Veteran's gout.  Nor is there any evidence of nonincapacitating exacerbations attributable to the Veteran's service-connected gout.  Significantly, at no time during the course of the current appeal has there been demonstrated the presence of symptom combinations productive of definite impairment of health objectively supported by examination findings, or incapacitating exacerbations occurring three or more times a year attributable to the Veteran's gout.  Under the circumstances, the initial 20 percent rating in effect is appropriate, and an increased rating is not warranted.  Accordingly, the claim is denied.  As the evidence of record is not in equipoise, there is no doubt to resolve

Additional Considerations

The Board has also considered whether the Veteran's claims for higher initial ratings should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2015) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  Higher ratings are available for hypertension, erectile dysfunction, GERD, and gout; however the Veteran does not meet the criteria for a higher rating.  Ultimately, the Veteran does not describe any effects which take these disabilities outside of the symptoms contemplated in the rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  Thus, as the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

In addition, the record does not show that these disabilities have rendered the Veteran unemployable.  He has not claimed that his disabilities prevent him from working. Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).







ORDER

An initial compensable rating for hypertension is denied.

An initial compensable rating for erectile dysfunction is denied.

SMC based on loss of use of a creative organ is granted, subject to the law and regulations governing the award of monetary benefits.

An initial 10 percent rating, but not higher, for GERD is granted subject to the law and regulations governing the award of monetary benefits.
  
An initial rating in excess of 20 percent for bilateral gout, with gout of the bilateral first metatarsophalangeal joints, is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


